UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the 13 weeks ended July 31, 2011 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34447 GameTech International, Inc. (Exact name of registrant as specified in its charter) DELAWARE 33-0612983 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 8, RENO, NEVADA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (775) 850-6000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R On January 16, 2012, the registrant had 11,874,634 outstanding shares of its Common Stock, par value $0.001 per share. RDGPreambleEnd GAMETECH INTERNATIONAL, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE 13-WEEK AND 39–WEEK PERIODS ENDED JULY 31, 2011 INDEX PART 1. FINANCIAL INFORMATION: 1 ITEM 1. FINANCIAL STATEMENTS 1 Consolidated Balance Sheets as of July 31, 2011 (unaudited) and October 31, 2010 1 Unaudited Consolidated Statements of Operations for the 13-Week and 39-Week Periods Ended July 31, 2011 and August 1, 2010 2 Unaudited Statements of Stockholders’ Equity for the 39-Week Periods Ended July 31, 2011 and August 1, 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the 39-Week Periods Ended July 31, 2011 and August 1, 2010 4 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II. OTHER INFORMATION: 17 ITEM 1. LEGAL PROCEEDINGS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. [RESERVED] 17 ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS 18 SIGNATURES 19 PART 1.FINANCIAL INFORMATION: ITEM 1.FINANCIAL STATEMENTS RDGXBRLParseBegin GAMETECH INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) July 31, 2011 October 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and equivalents $ $ Restricted cash Accounts receivable, net of allowances of $2,043 and $3,063 Income taxes receivable Inventories Prepaid expenses and other Assets held for sale Deposits - Bingo equipment, furniture and other equipment, net Goodwill Other intangibles, less accumulated amortization of $9,564 and $10,873 Debt acquisition costs - $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Notes payable $ $ Interest rate swap Accounts payable Accrued payroll and related obligations Income taxes payable Deferred revenue Other accrued liabilities Stockholders’ equity: Common stock, $0.001 par value: 40,000,000 shares authorized. 14,480,537 shares issued, 11,848,803and 11,806,693 outstanding 14 14 Additional paid in capital Deficit ) ) Treasury stock, at cost, 2,631,734 and 2,673,844 shares ) ) $ $ See notes to unaudited consolidated financial statements 1 GAMETECH INTERNATIONAL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share and share amounts) 13-week periods ended 39-week periods ended July 31, 2011 August 1, 2010 July 31, 2011 August 1, 2010 Net revenues $ Cost of revenues, excluding depreciation & amortization Depreciation and amortization Gross profit Operating expenses: General and administrative Sales and marketing Research and development Depreciation and amortization Impairment loss, assets held for sale Summit Amusement settlement - ) - ) Gain on sale of bingo equipment - - - ) Loss from operations ) Other income (expense): Interest expense ) Impairment of investments - ) - ) Gain on sale of investments - - Other, net ) 23 Loss, before income taxes ) Income taxes (benefit) 59 ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted shares used in calculating basic and diluted net loss per share See notes to unaudited consolidated financial statements 2 GAMETECH INTERNATIONAL, INC. UNAUDITED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands, except share amounts) Common Stock Additional Paid in Treasury Stock Shares Amount Capital Deficit Shares Amount Total Balances at November 1, 2010 $
